DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-20 of U.S. Application No. 16/386964 filed on 04/17/2019 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed06/03/2021. Claims 1, 10 and 19 have been amended. Claims 1-20 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 1-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 1-20 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
As per claim 1-20 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a fusing of a final hidden state of the at least one past bounding box trajectory encoding and the final hidden state of the dense optical flow encoding and outputting the final fused hidden state that is outputted as a hidden state vectors of gated recurrent unit models at a particular time. Instead, Nister discloses generation of a virtual representation of points in space-time (e.g., two dimensions for space, and one dimension for time) that the vehicle will occupy (e.g., aPage 10 of 19 Application No.: 16/386964Reply to Office Action of: March 12, 2021vehicle-occupied trajectory(ies)) when executing a safety procedure. Nister further discloses that the system may determine states and safety procedures for each object (perceived and unperceived, static and moving) in the environment, and may generate a virtual representation of the points in space-time the objects will occupy (e.g., for each object, an object-occupied trajectory(ies)) when executing their respective safety procedures. The system may then monitor the vehicle-occupied trajectory(ies) in view of the object-occupied trajectories to determine if an intersection or overlap occurs. This disclosure does not teach nor suggest fusing of a final hidden state of the at least one past bounding box traiectory encoding and the final hidden state of the dense optical flow encoding and outputting the final fused hidden state that is outputted as a hidden state vectors of gated recurrent unit models at a particular time. 
.
Claims 4-9 depend from claim 1, claims 11-18 depends claim 10 and claims 20 depends from claim 19, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668